           Case 5:18-cr-00427-FJS Document 77 Filed 02/14/19 Page 1 of 1

                                          Anas Saleh, Esq.
                                            Attorney at Law
                                              404 Oak St., Ste. 288
                                            Syracuse, NY 13203-2997
                                                 315-569-1343
                                             asaleh@salehesq.com




February 14, 2019

VIA ECF
Honorable Andrew T. Baxter
U.S. Magistrate Judge
Federal Building and U.S. Courthouse P.O. Box 7396
Syracuse, New York 13261-7396
Re: USA vs. Fair. (5:18-cv-00427-FJS-1)

Dear Honorable Judge Baxter:

I thank AUSA Nicolas Commandeur for his letter response (Dkt. No. 76). Your Honor, we respectfully
again submit that a court conference is needed.

The Government has still not responded if its ready for trial. Our understanding of the Government’s
position is that they will not be ready for trial until all defendants in the case plead guilty or are ready for
trial. This is not reasonable as there is no set duration. I don’t represent the other defendants; however, on
behalf of my client I asked if the Government is ready for trial. If they are not, we will accept a dismissal
without prejudice, so that my client can be released, and the Government can get ready for their trial.

Respectfully your Honor, this is a civil rights issue now that I would like to discuss before I present my
motions. My client is innocent until proven guilty. We are prepared to show that the Government’s actions
have a disparate impact on the African American community. Many members of the African American
community agree with my position, including my client and are ready to fight for their rights. We are
prepared to take this to the steps of the U.S. Supreme Court.

Also, we take issue of how the Government is trivializing my client’s detention. My client’s family,
including young children would disagree. If the Government would like me to put it in a motion first, I will
be happy to do so. We believe the Government is on the wrong side of an important civil rights battle.

Respectfully submitted,

s/ Anas Saleh, Esq.
Anas Saleh, Esq. (Bar No. 517409)
Attorney for Defendant Daitwaun Fair
Anas Saleh, Esq.
Office and Post Office Address
404 Oak St., STE 288
Syracuse, NY 13203
Telephone: (315) 569-1343
Facsimile: (315) 282-2601
Email: asaleh@salehesq.com

cc via ECF: AUSA Nicolas Commandeur
